DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 06/18/2020 has been entered.  Claims 21-42 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. US 9173657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an effector working in conjunction with a vacuum to grab/hold tissue to be inserted into the effector jaws and form folds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25-30, 32-40, and 42, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerbi et al. (US 20050177176 A1).
Regarding claim 21, Gerbi et al. discloses a surgical device (14), comprising: an elongate shaft (48); first and second jaws (46/44) at a distal end of the elongate shaft (48), the first and second jaws being configured to move between a closed position and an open position ([0060-0061], figs. 1 and 7); and 
a vacuum port (18/76) configured to operably couple to a vacuum source (vacuum pumps [0059]), the vacuum source being configured to provide a vacuum through the vacuum port (76), the vacuum port being configured to be advanced with the first and second jaws into a patient (fig. 7), the vacuum port being configured to move away from the first and second jaws with the first and second jaws in the open position in the patient (capable of being moved away – slid out via lumen 40) and with the vacuum being provided through the vacuum port such that tissue drawn toward the vacuum port by the vacuum is moved into a space between the first and second jaws and forms a first fold of tissue ([0059-0061], figs. 1-7).
Regarding claims 34 and 39, Gerbi et al. discloses a surgical device (14), comprising: an elongate shaft (48) an end effector (42) at a distal end of the elongate shaft, the end effector having a closed position and an open position (jaws 46/44 open close), the end effector in the closed position being configured to clamp tissue wherein the end effector includes first and second jaws (jaws 46/44), at least one of the first and second jaws being configured to move relative to the elongate shaft to move the end effector between the open and closed positions ([0069-0073, 0087], figs. 7 and 15); and 
a tissue acquisition member (20/92) configured to move horizontally relative to the first and second jaws along a longitudinal axis of the tissue acquisition member, and configured to move vertically relative to the first and second jaws (figs 1-7).
Regarding claims 22-23, 25-27, 32-33, 36, and 42, Gerbi et al. discloses the first and second jaws in the closed position are configured to be advanced into a stomach of a patient through an esophagus of the patient, and the vacuum port is configured to be advanced with the first and second jaws into the stomach of the patient ([0007, 0010, 0071-0073], fig. 9) wherein the vacuum port is in a surface of a tissue acquisition member (20/92) of the surgical device wherein the first and second jaws are configured to positioned within the patient to extend substantially parallel to a tissue surface of the patient, and the surface of the tissue acquisition member is configured to be positioned within the patient to extend parallel to the tissue surface and on an opposite side of the jaws from the tissue surface ([0007, 0010, 0065-0073], fig. 9) wherein the tissue acquisition member is configured to move away from the first and second jaws while maintaining the parallel orientation of the surface of the tissue acquisition member and the tissue surface, thereby causing the vacuum port to move away from the first and second jaws wherein a first plane extends through the first and second jaws in the open position, and the vacuum port is configured to move away from the first and second jaws in a second plane that is perpendicular to the first plane wherein a first plane extends through the first and second jaws in the open position, and the vacuum port is configured to move away from the first and second jaws in a second plane that is perpendicular to the first plane, wherein, after the formation of the first form of tissue, the first and second jaws are configured to be articulated to a second position within the patient to allow formation of a second fold of tissue using the vacuum port with the method, comprising: providing the vacuum through the vacuum port of claim 21 such that tissue is drawn against the vacuum port; and with the tissue drawn against the vacuum port, moving the vacuum port away from the first and second jaws of claim 21 with the first and second jaws in the open position and thereby moving the acquired tissue through the space and acquiring tissue with the tissue acquisition member of claim 34; and with the tissue acquired by the tissue acquisition member and with the end effector in the open position, moving the tissue acquisition member vertically relative to the end effector of claim 34 and thereby moving the acquired tissue through a gap of space defined by the end effector. (jaws and port can move relative to one another and turned/rotated in a wide variety or orientations, tissue drawn against the vacuum port as desired and woven through tissue fixation region 92 in various orientations and folder assembly 12, [0069-0075, 0093-0094], figs. 5-7 and 21).
Regarding claim 24, Gerbi et al. discloses the first and second jaws are connected to one another at a pivot point, and the tissue acquisition member is hingedly connected to the first and second jaws (fig. 7).
Regarding claims 28-30 and 38, Gerbi et al. discloses a fastener configured to be inserted through the first fold of tissue wherein the fastener includes a staple ([0069-0073, 0087], figs. 7 and 15), wherein the staple is retained in the second jaw and is configured to be ejected from the second jaw and through the first fold of tissue toward a staple-forming receptacle formed in the first jaw ([0069-0073, 0087], figs. 7 and 15).
Regarding claim 35, Gerbi et al. discloses movement of the tissue acquisition member relative to the first and second jaws can only be the vertical movement and the horizontal movement ([0069-0075, 0093-0094], figs. 5-7 and 21).
Regarding claim 37, Gerbi et al. discloses the end effector includes first and second jaws configured to have a gap of space therebetween with the end effector in the open position; the tissue acquisition member is configured to acquire tissue; and the vertical movement of the tissue acquisition member is configured to move the acquired tissue through the gap of space (jaws and port can move relative to one another and turned/rotated in a wide variety or orientations, tissue drawn against the vacuum port as desired and woven through tissue fixation region 92 in various orientations and folder assembly 12, [0069-0075, 0093-0094], figs. 5-7 and 21).
Regarding claim 40, Gerbi et al. discloses a linkage (40) coupling the tissue acquisition member to the first and second jaws (figs. 1-7).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24, 31, and 41 is/are rejected under 35 U.S.C. 103 as obvious over Gerbi et al. (US 20050177176 A1) in view of Demarais (US 20050192599 A1).
Regarding claim 24, 31, and 41, Gerbi et al. fails to disclose the fastener includes a collapsible T-tag and the first and second jaws are connected to one another at a pivot point, and the tissue acquisition member is hingedly connected to the first and second jaws.
Demarais teaches a similar surgical device (700) with vacuum (figs. 68-70) having a conventional staple fastener (40) and/or a fastener includes a collapsible T-tag (50/180/220/342, [0097-0098, 0117-0130], figs. 1-3 and 23-40) and teaches having first and second jaws are connected to one another at a pivot point, and a tissue acquisition member (vacuum ports on jaws and/or ports on jaws 742/744) is hingedly connected to the first and second jaws ([0115, 0125-0135, 0148], figs. 20-21, 30-49, and 68-70).
Given the teachings of Gerbi et al. to have a moveable vacuum attached with a surgical stapler device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the fastener to include a collapsible T-tag and the first and second jaws are connected to one another at a pivot point, and the tissue acquisition member is hingedly connected to the first and second jaws to have the desired fastener/tag member and the vacuum hingedly attached to provide an
effective compact mechanism for acquiring tissue with precise
fastening/closing of a surgical area/wound.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731